DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 8/28/20 and 2/23/22 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 9-11, 21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9, 11, 20, 22 of copending Application No. 16/786217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the coating composition of instant claims 1-4, 6, 9-11, 21, and 23 (e.g., constituents and amount of constituents) would have been rendered obvious to one of ordinary skill in the art at the time of invention by the coating composition of claims 1-4, 6, 9, 11, 20, 22 of copending Application No. 16/786217; and therein any properties associated with the coating composition of instant claims 1-4, 6, 9-11, 21, and 23 would have inherent in the coating composition rendered obvious by claims 1-4, 6, 9, 11, 20, 22 of copending Application No. 16/786217 (reference application).
Claims 1-4, 6, 9-11, 21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9, 11, 20, and 22 of copending Application No. 16/786217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the coating composition of instant claims 1-4, 6, 9-11, 21, and 23 (e.g., constituents and amount of constituents) would have been rendered obvious to one of ordinary skill in the art at the time of invention by the coating composition of claims 1-4, 6, 9, 11, 20, and 22 of copending Application No. 16/786217; and therein any properties associated with the coating composition of instant claims 1-4, 6, 9-11, 21, and 23 would have inherent in the coating composition rendered obvious by claims 1-4, 6, 9, 11, 20, and 22 of copending Application No. 16/786217 (reference application).
Claims 12-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-28 of copending Application No. 16/786217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the coating layer of instant claims 12-28 (e.g., constituents and amount of constituents) would have been rendered obvious to one of ordinary skill in the art at the time of invention by the coating layer of claims 12-28 of copending Application No. 16/786217; and therein any properties associated with the coating layer of instant claims 12-28 would have inherent in the coating layer rendered obvious by claims 12-28 of copending Application No. 16/786217 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 6, 9-11, 21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9-11, 21, and 23 of copending Application No. 16/768316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the coating composition of instant claims 1-4, 6, 9-11, 21, and 23 (e.g., constituents and amount of constituents) would have been rendered obvious to one of ordinary skill in the art at the time of invention by the coating composition of claims 1-4, 6, 9-11, 21, and 23 of copending Application No. 16/768316; and therein any properties associated with the coating composition of instant claims 1-4, 6, 9-11, 21, and 23 would have inherent in the coating composition rendered obvious by claims 1-4, 6, 9-11, 21, and 23 of copending Application No. 16/768316 (reference application).
Claims 12-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-28 of copending Application No. 16/768316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the coating layer of instant claims 12-28 (e.g., constituents and amount of constituents) would have been rendered obvious to one of ordinary skill in the art at the time of invention by the coating layer of claims 12-28 of copending Application No. 16/768316; and therein any properties associated with the coating layer of instant claims 12-28 would have inherent in the coating layer rendered obvious by claims 12-28 of copending Application No. 16/768316 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9-18, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim states the coating composition has an Ohnesorge number, Reynolds number, and Deborah number which are properties or values calculated under flow. The coating composition of claim 1 does not appear to be under flowing conditions, so it would have been unclear to one of ordinary skill in the art at the time of invention whether or not the coating composition of claim 1 is under flow or these are merely properties or values that would be calculated for the coating composition in a future use, and if so for a future use, not all the conditions/limitations are given (e.g., velocity and internal pipe diameter) to obtain the properties or values in said future use.
Claims 2-4, 6, 9-18, 21, and 23 are rejected for failing to cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 9-19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al (US 2018/0141084 A1) in view of Sanada (US 2008/0134941).
Bauer teaches a paint system (i.e., a coating composition for application to a substrate utilizing a high transfer efficiency applicator) and associated coated layer (e.g., basecoat film) formed from the paint for use in the automobile industry (abstract, para 5-6, 56); wherein the paint or composition comprises a solids content of 15 wt % to 65 wt % in one embodiment (para 173) and at least 30 wt % in another (para 216); a carrier or organic solvent or water (para 22-23, 90), polymeric binders and crosslinking agents (para 27-31, 72-73), and pigments (para 200-205). Bauer suggests the use of dyes is optional (para 214). Bauer further teaches the basecoat films formed may have a thickness of preferably 5 to 40 microns (para 67).
Bauer fails to expressly teach the use of LiDAR reflective pigments.
Sanada teaches infrared reflective black pigments (i.e., infrared reflective pigments) for use in paints in automobiles (para 1-5, 10, 1, 52-54).
Therefore, it would have been obvious to substitute the infrared reflective black pigments of Sanada for the pigments in the paint of Bauer, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). In the alternative, it would have been obvious to combine the pigments of Sanada with the pigments in the paint of Bauer, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I). Furthermore, in substitution or combination the pigments of Sanada would have given the paints of Bauer infrared reflectiveness.
With regard to the weight percentages of the solids, carrier or solvent, binder, crosslinking agent, and pigment in the coating composition of Bauer as modified by Sanada, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of these constituents in the coating composition to optimize its ability to spread or applied, the physical properties of coating composition (e.g., density, viscosity, and surface tension) and the physical properties of the film formed from the coating composition (e.g., modulus, abrasion resistance, and overall strength), the amount of crosslinking in during cure, as well as the color of the coating film. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05 II A).
	In addition, certain properties of the coating composition and coating layer of the instant claims, e.g.,  Ohnesorge number, Reynolds number, Deborah number, the equations of claims 2 and 4, viscosity, density, surface tension, solvent resistance, the gloss values, relaxation time, crosslink density, and reflectance appear to be process related or property variables which could have been optimized by one of ordinary skill in the art adjusting the weight percentages of the solids, carrier or solvent, binder, crosslinking agent, and pigment in the coating composition of Bauer as modified by Sanada to arrive at the embodiments of the instant claims. Therefore, said embodiments would inherently possess such properties.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Furthermore the limitations for Ohnesorge number, Reynolds number, and Deborah number appear to be product-by-process limitations that do not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in the instant claims and the product of Bauer as modified by Sanada.

Conclusion
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783